Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	The amendments filed on 5/31/2022 have been fully considered and made of record in this application. 

Response to Arguments
3. 	Applicant’s arguments with respect to claims 8-12, 14, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. 	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6. 	In claim 12, the phrase “ the rear surface of the die pad part is flush with the rear surface of the encapsulation member ” is vague and indefinite since it is not clear from the claim how the die pad part is flush with the rear surface of the encapsulation member when the encapsulation has a recess and the die pad part would not be flush with the encapsulation member.

Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 8 and 14 are rejected under 35 U.S.C. 102b as being clearly anticipated by Ishii (US 2018/0096910).
 	With respect to Claim 8, Ishii teaches a lead frame 3 having a die pad part and a terminal part integrally connected to the die pad part. A power semiconductor chip 1 disposed on a front surface of the die pad part. An encapsulation member 6 encapsulating the lead frame 3 and the power semiconductor chip 1. The terminal part
projecting from the encapsulation member 6 and a rear surface of the die pad part being exposed from a rear surface of the encapsulation member 6. An insulating sheet 7 provided to cover the rear surface of the die pad part. The insulating sheet 7 forming a level difference from the rear surface of the encapsulation member 6, wherein the rear surface of the encapsulation member 6 has a recessed portion.  The rear surface of the die pad part being exposed from the rear surface of the encapsulation member 6 in the recessed portion (see paragraphs 18-31; Fig. 4).
 	With respect to Claim 14, Ishii teaches the rear surface of the encapsulation member other than the recess portion is flush with a rear surface of the insulating sheet, or is higher than the rear surface of the insulating sheet in a direction from the die pad part to the insulating sheet perpendicular to the back surface of the die pad part (see Fig. 4).

Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11. 	Claims 9 and 10 in so far as being definite are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2018/0096910) as applied to claim 8 above, and further in view of Nakajima et al. (US 2004/0089928).
 	
 	With respect to Claim 9, Ishii discloses the claimed invention except for 
the encapsulation member and the insulating sheet each contain a thermosetting resin and an inorganic filler.  However, Nakajima discloses wherein the encapsulation member and the insulating sheet each contain a thermosetting resin and an inorganic filler (see paragraphs 67, 70, and 76).  Thus, Ishii and Nakajima have substantially the same environment of power device mounted on die pad, wherein the power device and die pad are encapsulated.  Therefore, one skilled in the art before the effective filing date of the claimed invention to have the encapsulation member and insulating sheet of Ishii made of thermosetting resin and an organic filler, since the resin and organic filler would facilitate in protecting the power device while improve the dissipation of the semiconductor package as evident by Nakajima.
 	With respect to Claim 10, Nakajima discloses wherein the thermosetting resin for the encapsulation member and the thermosetting resin for the insulating sheet each contain an epoxy resin as a principal component (see paragraphs 67, 70, and 76).
 12. 	Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2018/0096910) and Nakajima et al. (US 2004/0089928) as applied to claim 8 above, and further in view of Ogawa et al. (US 6,291,880) and Kim (Us 2016/0093562).
 	With respect to Claim 11, Ishii-Nakajima discloses the inorganic filler for the insulating sheet contains at least one selected from a group including aluminum oxide, aluminum nitride, silicon nitride, and boron nitride, as a principal component (see paragraph 76).

Ishii-Nakajima fails to explicitly recite the inorganic filler for the encapsulation member contains silicon oxide as a principal component.
 	However, Ogawa discloses an inorganic filler for the encapsulation member contains silicon oxide as a principal component (see col. 4 lines 30-35; Fig. 1). Thus, Ishii-Nakajima and Ogawa disclose a semiconductor device mounted on a die pad part of leadframe, wherein the semiconductor device is encapsulated by a molding material with inorganic fillers. Therefore, one skilled in the art before the effective filing date of the claimed invention to substitute the silicon oxide filler material for the silica of Ishii-Nakajima, since the silicon oxide filler in the molding material would facilitate in protecting the semiconductor chip from outside contaminants as taught by Ogawa..
 	With respect to Claim 15, it is well Known in the semiconductor industry to have the die pad part thicker than the terminal part as evident by Kim (see Fig. 2).

Allowable Subject Matter
13.	Claims 1-7 are allowed.
14.	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of a pressure- bonding step of pressure-bonding a front surface of the insulating sheet to the rear surface of the semi-cured unit to cover the rear surface of the die pad part. Curing step of curing the semi-cured unit and the insulating sheet by heating.in claim 1.
 	The rear surface of the encapsulation member has a recessed portion, the rear surface of the die pad part being exposed from the rear surface of the encapsulation member in the recessed portion in claim 13
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
15.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 




AC/July 20, 2022 							/Alonzo Chambliss/
Primary Examiner, Art Unit 2897